Tompkins, J.
delivered the opinion of the court.
Henry M. Knighton brought suit against Orwell Horr, before a justice of the peace of Platte county, and obtained judgment for thirty-three dollars. Horr appealed to the circuit court.
*180In the circuit court the cause was submitted to a jury, who returned the following verdict: “We the jury, find for the plaintiff the balance of the order, eighteen dollars, with six per cent, interest.” No judgment appears to have been rendered by the circuit court. In such case, the writ of error does not go from this court to bring up the cause, It only lies where there is a final judgment. Section 1st of the act to regulate practice in the supreme court, p. 518 of the Digest of 1885. The cause must be dismissed. .' ,